Exhibit 10.3

Execution Version

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of March 31,
2019 (the “Effective Date”) by and between comScore, Inc., a Delaware
corporation (the “Company”), and Sarah Hofstetter (“Executive”). The Company and
Executive are each referred to herein individually as a “Party” and collectively
as the “Parties.”

WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement effective as of October 4, 2018 (the “Employment
Agreement”);

WHEREAS, Executive has voluntarily resigned: (i) as an officer of the Company,
with such resignation effective as of March 31, 2019; and (ii) from her
employment with the Company, with such resignation effective as of April 1, 2019
(the “Separation Date”);

WHEREAS, subject to the terms of this Agreement, the Parties wish for Executive
to be eligible to receive certain severance payments and other benefits, which
payments and benefits are conditioned upon Executive’s satisfaction of the terms
of this Agreement, including her satisfaction of the terms herein and entry
into, and non-revocation of, this Agreement in the time provided to do so; and

WHEREAS, the Parties wish to resolve any and all claims that Executive has or
may have against the Company or any of the other Released Parties (as defined
below), including any claims that Executive may have arising out of Executive’s
employment or the end of such employment (except that nothing within this
Agreement shall prohibit Executive from seeking enforcement of the terms of this
Agreement).

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

1.    Resignation from Employment and Other Positions. The Parties acknowledge
and agree that Executive’s employment with the Company ended due to Executive’s
voluntary resignation such that, as of the Separation Date, Executive did not
have any further employment relationship with the Company or any other Released
Party. The Parties further acknowledge and agree that, as of March 31, 2019 or
such later date required by applicable law or governing documents, Executive
will be deemed to have voluntarily resigned (a) as an officer of the Company and
each of its affiliates (as applicable) and (b) from the board of managers, board
of directors or similar governing body of each of the Company, its affiliates
and any other corporation, limited liability company, or any other entity in
which the Company or any of its affiliates holds an equity interest or with
respect to which board or similar governing body Executive serves as the
designee or other representative of the Company or any of its affiliates.
Executive agrees to (i) reasonably cooperate with the Company to effectuate the
resignations described in the preceding sentence and (ii) complete any other
actions the Company or its affiliates may reasonably require to effect such
resignation.



--------------------------------------------------------------------------------

2.    Separation Payment and Benefits.

(a)    Provided that Executive: (i) executes this Agreement on the Effective
Date or within 21 days thereafter such that Executive has returned a signed copy
of this Agreement to the Company, care of Carol DiBattiste at 11950 Democracy
Drive, Suite 600, Reston, Virginia 20190 (e-mail: cdibattiste@comscore.com) so
that it is received by the Company no later than the close of business on
April 21, 2019, (and so long as Executive does not exercise her revocation right
pursuant to Section 9); and (ii) Executive honors each of her commitments set
forth herein, then:

(i)    The Company shall provide Executive with a payment in the total amount of
$450,000, less applicable taxes and withholdings (the “Severance Payment”),
which Severance Payment will be paid in substantially equal bi-weekly
installments in accordance with the Company’s regular payroll practices over the
12-month period following the Separation Date, with the first installment being
paid on the Company’s first pay date that comes on or after the date that
Executive has returned this signed Agreement to the Company and the Release
Revocation Period (as defined below) has expired without revocation by
Executive, and the remaining installments being paid on the Company’s regular
pay dates that follow thereafter; provided, however, that payment of any
remaining installment(s) of the Severance Payment will cease immediately upon
the date that Executive begins providing services through one or more subsequent
employment, director, consulting or other service arrangements or relationships
(other than Executive’s service as a member of, or advisor to, the board of
directors of Campbell Soup Company and, if applicable, one other for-profit
entity), where the total compensation (whether cash, equity that vests, or is
capable of vesting, on or before March 31, 2020 or a combination thereof) that
is irrevocably earned by March 31, 2020 and due to Executive, regardless of when
it is paid or settled, for all such services, in the aggregate, is reasonably
anticipated to exceed $1,000,000 (and each such provision of services shall be
promptly reported to the Company by Executive);

(ii)    During the portion, if any, of the period beginning on the Separation
Date and ending March 31, 2020 (the “Reimbursement Period”) that Executive
elects to continue coverage for Executive and Executive’s spouse and eligible
dependents, if any, under the Company’s group health plans pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will reimburse Executive for the amount Executive pays to effect and
continue such coverage. Executive shall be eligible to receive such
reimbursement payments until the earliest of: (x) the last day of the
Reimbursement Period; (y) the date Executive is no longer eligible to receive
COBRA continuation coverage; and (z) the date on which Executive becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Executive); provided, however, that Executive acknowledges and agrees that the
election of continuation coverage pursuant to COBRA and providing any premiums
due to the Company with respect to such continuation coverage will remain
Executive’s sole responsibility;

(iii)    The Company will reimburse Executive for her legal expenses in
connection with Executive’s review and negotiation of this Agreement, up to
$10,000, payable within 30 days following Executive’s submission of detailed
invoices to the

 

2



--------------------------------------------------------------------------------

Company no later than 30 days following the Separation Date in a form reasonably
satisfactory to the Company evidencing the total amount of such legal expenses
and the hourly rates of, and time recorded by, each timekeeper;

(iv)    The Company shall provide Executive with a payment in the total amount
of $218,450, less applicable taxes and withholdings (the “Additional Payment”),
which Additional Payment will be paid within 30 days following the Separation
Date;

(v)    Executive will receive a bonus pursuant to the Company’s 2019 short-term
incentive program, which bonus shall be calculated by the same method applicable
to other members of the Company’s executive leadership team and shall be based
upon a target award of $42,000, with the actual amount of such bonus based on
the achievement of the performance metrics applicable to employees of the
Company and paid on the earlier of (A) date on which the Company’s 2019
short-term incentive awards are paid to employees of the Company and
(B) March 15, 2020;

(vi)    The 18,417 restricted stock units (“RSUs”) originally granted to
Executive on October 4, 2018 will be fully accelerated, subject to settlement on
October 7, 2019 in accordance with the terms of that certain Restricted Stock
Units Award Agreement between the Company and Executive dated as of October 4,
2018 (the “Sign-On RSU Agreement”) and the comScore, Inc. 2018 Equity and
Incentive Compensation Plan (the “Plan”); and

(vii)    8,524 of the performance-based RSUs originally granted to Executive on
September 7, 2018 will remain outstanding, subject to the terms of that certain
Performance Restricted Stock Units Award Agreement between the Company and
Executive dated as of October 4, 2018 (the “LTIP PSU Agreement”), the Plan and
the achievement of the applicable performance goals set forth in the LTIP PSU
Agreement; provided, however, such performance-based RSUs will be accelerated as
to the target amount upon a Change in Control (as defined in the Plan);
provided, further, however, that to the extent the Company is required to
withhold any applicable taxes upon the vesting or settlement, if any, of such
performance-based RSUs, Executive shall satisfy such withholding requirement by
either, as determined in Executive’s sole discretion, (A) tendering cash or a
check to the Company for the amount of such withholding or (B) engaging in a
“sell to cover” transaction through a bank or broker and remitting the cash
proceeds from such transaction to the Company.

(b)    Notwithstanding anything in this Agreement to the contrary, Executive
acknowledges and agrees that this Agreement and any payments and benefits
described herein are subject to the terms and conditions of the Company’s
Clawback Policy, as in effect from time to time, and that applicable sections of
this Agreement and any related documents shall be deemed superseded by and
subject to the terms and conditions of the Company’s Clawback Policy from and
after the effective date thereof.

3.    Existing Equity Arrangements. As of the Effective Date, as set forth on
Exhibit A, Executive is eligible for settlement of 21,047 restricted stock units
(the “Deferred Equity”). Settlement of the Deferred Equity will continue to be
governed by the terms of the Plan and that

 

3



--------------------------------------------------------------------------------

certain Restricted Stock Units Award Agreement between the Company and Executive
dated as of October 4, 2018 (the “LTIP RSU Agreement,” and together with the
Sign-On RSU Agreement and LTIP PSU Agreement, the “Equity Agreements”);
provided, that the Deferred Equity will be settled on October 9, 2019. For the
avoidance of doubt, effective as of the Separation Date, Executive forfeited the
portions of the equity incentive awards set forth on Exhibit B.

4.    Satisfaction of Severance Obligations; Receipt of Leaves, Bonuses, and
Other Compensation. In entering into this Agreement, Executive expressly
acknowledges and agrees that, with the exception of any base salary earned by
her in the pay period that immediately preceded the Separation Date (if such
base salary has not been paid as of the time that Executive executes this
Agreement) and any sums to which she may be entitled following the date that she
signs this Agreement pursuant to Sections 2 and 3, she has been paid in full all
bonuses, been provided all benefits, and otherwise received all wages,
compensation, and other sums that she has been owed by the Company and each
other Released Party. Executive further acknowledges and agrees that she has
received or has waived all leaves (paid and unpaid) that she has been entitled
to receive from each Released Party. Notwithstanding any provision of the
Employment Agreement or any other agreement with any Released Party, Executive
acknowledges and agrees that Executive shall not have any right to receive any
of the following not expressly set forth in this Agreement: (i) severance pay or
benefits, or (ii) new grants of additional equity awards, including any
long-term incentive grant for 2019 pursuant to Section 4(d) of the Employment
Agreement.

5.    Release of Liability for Claims.

(a)    For good and valuable consideration, including the Company’s agreement to
make Executive eligible for the consideration set forth in Section 2 (and any
part thereof), Executive hereby forever releases, discharges and acquits the
Company, its present and former subsidiaries and other affiliates, and each of
the foregoing entities’ respective past, present and future subsidiaries,
affiliates, stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its affiliates and
all fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Released Parties”), from liability
for, and Executive hereby waives, any and all claims, damages, or causes of
action of any kind related to Executive’s employment with any Released Party,
the termination of such employment, ownership of the Company, and any other acts
or omissions related to any matter on or prior to the time that Executive
executes this Agreement, whether arising under federal or state laws or the laws
of any other jurisdiction, including (i) any alleged violation through such date
of: (A) any federal, state or local anti-discrimination or anti-retaliation law,
including the Age Discrimination in Employment Act of 1967 (including as amended
by the Older Workers Benefit Protection Act), Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, and the Americans with Disabilities Act of 1990; (B) the
Employee Retirement Income Security Act of 1974 (“ERISA”); (C) the Immigration
Reform Control Act; (D) the National Labor Relations Act; (E) the Occupational
Safety and Health Act; (F) the Family and Medical Leave Act of 1993; (G) any
federal, state or local wage and hour law; (H) the Securities Act of 1933; (I)
the Securities Exchange Act of 1934; (J) the Investment Advisers Act of 1940;
(K) the Investment Company Act of 1940; (L) the Private Securities

 

4



--------------------------------------------------------------------------------

Litigation Reform Act of 1995; (M) the Sarbanes-Oxley Act of 2002; (N) the Wall
Street Reform and Consumer Protection Act of 2010; (O) any applicable state
employment and securities laws; (P) any other local, state or federal law,
regulation, ordinance or orders which may have afforded any legal or equitable
causes of action of any nature; or (Q) any public policy, contract, tort, or
common law claim or claim for defamation, emotional distress, fraud or
misrepresentation of any kind; (ii) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (iii) any and all rights, benefits, or claims Executive may have under
any employment contract (including the Employment Agreement), incentive or
compensation plan or agreement or under any other benefit plan, program or
practice; and (iv) any claim for compensation, damages or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Executive is simply agreeing
that, in exchange for any consideration received by Executive hereunder, any and
all potential claims of this nature that Executive may have against any of the
Released Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO
THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT,
INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.

(b)    In no event shall the Released Claims include (i) any claim that arises
after Executive signs this Agreement, (ii) any claim that arises under this
Agreement, (iii) any claim to vested benefits under an employee benefit plan
that is subject to ERISA, (iv) any claim to rights Executive may have for
indemnification, including a claim under that certain Indemnification Agreement
by and between the Company and Executive dated October 4, 2018 (the
“Indemnification Agreement”), or (v) any claim for coverage under the Company’s
director and officer liability insurance policy. Further notwithstanding this
release of liability, nothing in this Agreement prevents Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”), Securities
and Exchange Commission (“SEC”) or other governmental agency (collectively,
“Governmental Agencies”) or participating in any investigation or proceeding
conducted by the EEOC, SEC or other Governmental Agency or cooperating with such
an agency or providing documents or other information to a Governmental Agency;
however, Executive understands and agrees that, to the extent permitted by law,
Executive is waiving any and all rights to recover from the Released Parties any
monetary or personal relief from a Released Party as a result of a Governmental
Agency proceeding or subsequent legal actions. Notwithstanding the foregoing,
nothing in this Agreement limits Executive’s right to receive an award for
information provided to a Governmental Agency.

(c)     Executive represents and warrants that Executive has not engaged in any
breach by Executive of fiduciary duty, breach of any duty of loyalty or
disclosure, fraudulent activity, tortious activity or criminal activity, in each
case: (i) towards or with respect to the Company or any other Released Party; or
(ii) with respect to any action or omission undertaken (or that was failed to be
undertaken) in the course of her employment or engagement with any Released
Party. In reliance upon, and conditioned upon, Executive’s representations and
covenants contained in this Agreement (including the representation and warranty
in the previous sentence), as further consideration for this Agreement, the
Company, on its own behalf and on behalf of any person or entity purporting to
act on its behalf, including members of the board of directors (the

 

5



--------------------------------------------------------------------------------

“Board”) of the Company, hereby releases and forever discharges Executive from
any and all claims, known or unknown, that could be asserted against Executive
and that pertain to or arise from Executive’s employment or other relationship
with the Company or its subsidiaries, including Executive’s service as a member
of the Board. Notwithstanding the foregoing, the Company is not waiving or
releasing Executive from: (A) any claims, in law or equity, arising from or
relating to any act, action, or omission by Executive involving or alleging
fraudulent or bad faith conduct by Executive, (B) the Company’s or any other
Released Party’s future ability to sue or take other action to enforce this
Agreement, or (C) any claim where such a release would cause the loss of
insurance coverage or indemnity protection otherwise potentially available to
cover the loss.

6.    Representation About Claims; Continuation of Director and Officer
Liability Insurance Coverage. Executive represents and warrants that as of the
date on which Executive signs this Agreement, Executive has not filed any
claims, complaints, charges, or lawsuits against any of the Released Parties
with any Governmental Agency or with any state or federal court or arbitrator
for or with respect to a matter, claim, or incident that occurred or arose out
of one or more occurrences that took place on or prior to the time at which
Executive signs this Agreement. Executive further represents and warrants that
Executive has made no assignment, sale, delivery, transfer or conveyance of any
rights Executive has asserted or may have against any of the Released Parties
with respect to any Released Claim. The Company represents and warrants that as
of the date on which the Company signs this Agreement, the Company is not aware
of (i) any fraudulent or criminal activity by Executive, (ii) any legal or
administrative charges or lawsuits making allegations against Executive, or
(iii) any other matter of a legal or investigative nature that would subject
Executive’s payments or benefits herein to the Company’s Clawback Policy. From
the Separation Date and for six years thereafter, the Company agrees to make
available to Executive coverage under its director and officer liability
insurance policy(ies) that is at least as favorable to Executive as the coverage
available to its then-current officers and directors.

7.    Cooperation. From the Separation Date and for six months thereafter,
Executive agrees to fully cooperate with, and provide any assistance reasonably
requested by the Company or the Board with respect to transitioning her duties,
responsibilities and knowledge regarding the business and operations of the
Company and its affiliates. Such cooperation and assistance shall include
Executive providing information and assistance to such individual(s) as the
Company designates from time to time, to the extent such cooperation does not
materially and unreasonably interfere with Executive’s employment or other
professional obligations following the Separation Date. The consideration
provided herein is intended to fully compensate Executive for all services she
may be asked to provide under this Section 7 and Executive shall not seek, nor
be entitled to, any additional compensation for her post-employment cooperation
rendered pursuant to this Section 7. The Company shall reimburse Executive for
her reasonable, pre-approved out-of-pocket expenses actually incurred in the
performance of Executive’s obligations under this Section 7 so long as Executive
timely submits all documentation for such expenses, as required by Company
policy in effect from time to time. Any such reimbursement of expenses shall be
made by the Company upon or as soon as practicable following receipt of such
documentation.

8.    Non-Defamation. Executive agrees that Executive shall not, directly or
indirectly, make or ratify any defamatory comments or remarks (in writing or
orally), about the Company or any other Released Party or their respective
products or services. The Company shall not, and shall direct its current
officers and directors to not, directly or indirectly, make or ratify any
defamatory

 

6



--------------------------------------------------------------------------------

comments or remarks (in writing or orally), about Executive. For the avoidance
of doubt, it shall not be a violation of the terms of this Section 8 for any
person to make truthful statements when required by court order or as otherwise
required by law, including to applicable Governmental Agencies.

9.    Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Executive may revoke the delivery (and therefore the effectiveness)
of this Agreement within the seven-day period beginning on the date Executive
executes this Agreement (such seven day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be received by the Company, care of Carol
DiBattiste at 11950 Democracy Drive, Suite 600, Reston, Virginia 20190 (e-mail:
cdibattiste@comscore.com) so that it is received by Carol DiBattiste before
11:59 p.m. EST, on the last day of the Release Revocation Period. If an
effective revocation is delivered in the foregoing manner and timeframe, then no
consideration shall be provided to Executive pursuant to Section 2 and the
release of claims set forth herein shall be of no force or effect, and all
remaining provisions of this Agreement shall remain in full force and effect.

10.    Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:

(a)    Executive has carefully read this Agreement and has had sufficient time
(and at least 21 days) to consider it;

(b)    Executive is receiving, pursuant to this Agreement, consideration in
addition to anything of value to which Executive is already entitled;

(c)    Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and Executive has had an
adequate opportunity to do so prior to executing this Agreement;

(d)    Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
contained herein; and Executive is signing this Agreement knowingly, voluntarily
and of Executive’s own free will, and Executive understands and agrees to each
of the terms of this Agreement; and

(e)    No Released Party has provided any tax or legal advice regarding this
Agreement and Executive has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Executive’s own choosing such that
Executive enters into this Agreement with full understanding of the tax and
legal implications thereof.

11.    Return of Property. Executive represents and warrants that Executive has
returned to the Company all property belonging to the Company or any other
Released Party, including all documents, computer files and other electronically
stored information, client materials and other materials provided to Executive
by the Company or any other Released Party in the course of her employment, and
Executive further represents and warrants that Executive has not maintained a
copy of any such materials in any form.

 

7



--------------------------------------------------------------------------------

12.    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Delaware without
reference to the principles of conflicts of law thereof.

13.    Dispute Resolution. Any dispute arising out of or relating to this
Agreement shall be subject to the arbitration and dispute resolution provisions
set forth in Section 11 of the NDA. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY OR A COURT TRIAL IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

14.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronic counterparts), each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.

15.    Amendment; Entire Agreement. Subject to Section 17 below, this Agreement
may not be changed orally but only by an agreement in writing agreed to and
signed by the Party to be charged. This Agreement, the Indemnification
Agreement, the NDA and the Equity Agreements (as modified by Sections 2(a)(vi),
2(a)(vii) and 3) constitute the entire agreement of the Parties with regard to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings, oral or written, between Executive and any Released Party
with regard to the subject matter hereof. For the avoidance of doubt, Executive
acknowledges and agrees that the Company’s provision of the consideration set
forth in Section 2 above will fully and finally satisfy any and all rights that
Executive ever could have pursuant to the Employment Agreement, and she shall
not be entitled to any payments pursuant to the Employment Agreement in addition
to the payments described in Section 2 above.

16.    Third-Party Beneficiaries. Executive expressly acknowledges and agrees
that each Released Party that is not a signatory to this Agreement shall be a
third-party beneficiary of Executive’s releases, representations, and covenants
herein and shall be entitled to enforce such releases, representations, and
covenants as if a party hereto.

17.    Severability and Modification. Any term or provision of this Agreement
(or parts thereof) that renders such term or provision (or part thereof) or any
other term or provision (or part thereof) of this Agreement invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision (or part
thereof) invalid or unenforceable, and such severance or modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.

18.    Withholding of Taxes and Other Deductions. The Company may withhold from
any payments made pursuant to this Agreement all federal, state, local, and
other taxes and withholdings as may be required by any law or governmental
regulation or ruling.

19.    Continued Effectiveness of Restrictive Covenants.

(a)    Executive entered into that certain At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, dated October 4,
2018 (the “NDA”). Executive acknowledges and agrees that she is subject to
continuing obligations pursuant to the NDA (the “Restrictive Covenants”),
including obligations with respect to non-disclosure, non-competition,

 

8



--------------------------------------------------------------------------------

and non-solicitation. Executive expressly recognizes the enforceability and
continuing effectiveness of those covenants within the NDA, and promises to
abide by such covenants following the Separation Date; provided, however, that
the Restricted Period (as defined in the NDA) shall be reduced such that the
Restricted Period (as defined in the NDA) shall expire on the date that is 12
months after the Separation Date.

(b)    Notwithstanding the foregoing, nothing in this Agreement or the
Restrictive Covenants shall prohibit or restrict the Executive from lawfully
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by, any Governmental Agency (including the Securities and
Exchange Commission) regarding a possible violation of any law; (ii) responding
to any inquiry or legal process directed to Executive from any Governmental
Agency; (iii) testifying, participating or otherwise assisting in an action or
proceeding by any Governmental Agency relating to a possible violation of law;
or (iv) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Nothing in this Agreement or the Restrictive
Covenants requires Executive to obtain prior authorization from the Company
before engaging in any conduct described in the previous sentence, or to notify
the Company or any other Released Party that Executive has engaged in any such
conduct. Further, pursuant to the federal Defend Trade Secrets Act of 2016,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret Law for the disclosure of a trade secret that: (x) is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (y) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law; or (z) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nothing in this Agreement or the Restrictive Covenants requires
Executive to obtain prior authorization from the Company before engaging in any
conduct described in the previous sentence, or to notify the Company or any
other Release Party that Executive has engaged in any such conduct.

20.    Business Expenses. The Company shall reimburse Executive for any
unreimbursed reimbursable expenses incurred prior to the Separation Date, in
accordance with Section 5(b) of the Employment Agreement. Executive will
cooperate with the Company to transfer any airline or other credits to the
Company.

21.    Section 409A.

(a)    For purposes of Section 409A of the Internal Revenue Code of 1986
“Section 409A”), each installment payment provided under this Agreement shall be
treated as a separate payment. To the extent that any right to reimbursement of
expenses or payment of any benefit in-kind under this Agreement constitutes
nonqualified deferred compensation (within the meaning of Section 409A), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of Executive’s taxable year following the taxable year in which such expense
was incurred by Executive, (ii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any

 

9



--------------------------------------------------------------------------------

arrangement covered by Section 105(b) of the Internal Revenue Code of 1986
solely because such expenses are subject to a limit related to the period in
which the arrangement is in effect. Notwithstanding the foregoing, the Company
makes no representations that the payments provided under this Agreement comply
with or are exempt from the requirements of Section 409A and in no event shall
the Company or any other Released Party be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Executive
on account of non-compliance with Section 409A.

(b)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Executive’s death or (ii) the
date that is six months after the Separation Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date (or
such later date as permitted under Section 409A). Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement are exempt from, or compliant with, Section 409A and in no
event shall any Released Party be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

22.    Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. All references herein to a statute, agreement, instrument
or other document shall be deemed to refer to such statute, agreement,
instrument or other document as amended, supplemented, modified and restated
from time to time. The word “or” as used herein is not exclusive and is deemed
to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision hereof. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any Party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
Parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the Parties.

 

10



--------------------------------------------------------------------------------

23.    Notices. All notices and other communications under this Agreement must
be in writing and must be given by personal delivery, email transmission, or
certified or registered mail with return receipt requested, when sent to the
respective persons below:

 

If to the Company:

   comScore, Inc.      

Attention: General Counsel

11950 Democracy Drive, Suite 600

      Reston, Virginia 20190       E-mail: cdibattiste@comscore.com   

If to Executive:

   Sarah Hofstetter       <Personal Information Redacted>   

Any Party may change such Party’s address for notice by notice duly given
pursuant to this Section 23.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.

 

SARAH HOFSTETTER

/s/ Sarah Hofstetter

Date:  

March 31, 2019

  COMSCORE, INC. By:  

/s/ Carol DiBattiste

  Carol DiBattiste   General Counsel & Chief Compliance, Privacy and People
Officer Date:  

March 31, 2019

SIGNATURE PAGE TO

SEPARATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY AWARDS ELIGIBLE FOR SETTLEMENT UNDER SECTION 3

 

Date of Grant

  

Number of

RSUs

  

Award Type

October 4, 2018

   21,047    Restricted Stock Units

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

FORFEITED EQUITY AWARDS

 

Date of Grant

  

Number of

RSUs Forfeited

  

Award Type

October 4, 2018

   33,572    Performance Restricted Stock Units

October 4, 2018

   4,604    Sign-On Restricted Stock Units

October 4, 2018

   42,094    Restricted Stock Units

 

EXHIBIT B